Title: General Orders, 12 September 1782
From: Washington, George
To: 


                        
                        
                            Head Quarters Verplanks point Thursday Septr 12th 1782 
                        Parole  Gorport Countersigns Darnford, Alford,For the day tomorrowMajor General HeathLieutt Colo. GrayMajor GrahamBrigade Major SmithBrigade Qr Mr Ripley
                  
                        For duty  tomorrow5th Massachusetts &8th Massachusetts for 5th Connt regt 
                  The post for the Southward will set out every Thursday morning at 11 o’clock and return from thence every sunday at one o’clock P.M.The post for the Eastward and Northward will set out every wednesday morning at 11 o’clock, and return from thence every Thursday at Twelve.
                    